     Case 2:19-cr-00300 Document 32 Filed 07/08/20 Page 1 of 1 PageID #: 96



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT CHARLESTON

UNITED STATES OF AMERICA

v.                                           CRIMINAL NO. 2:19-00300

JOSEPH LEE HARPER

                       MEMORANDUM OPINION AND ORDER

      Pending before the court is defendant’s Motion to Continue

pretrial filing deadlines.        (ECF No. 31.)         In support of his

motion, counsel for defendant explains that two additional days

are needed to confer with his client regarding the government’s

plea offer.     Counsel is not requesting an extension of the trial

date.    Counsel also stated that the government does not oppose

the continuance of this matter’s pretrial filing deadlines.                 For

good cause shown, defendant’s motion is GRANTED.

      Accordingly, the court hereby ORDERS as follows:

I.      Jury Instructions and Proposed Voir Dire are due to the

        court by July 10, 2020;

      The Clerk is directed to send a copy of this Memorandum

Opinion and Order to all counsel of record, to the United States

Marshal for the Southern District of West Virginia, and to the

Probation Office of this court.

      IT IS SO ORDERED this 8th day of July, 2020.

                                    ENTER:



                                    David A. Faber
                                    Senior United States District Judge
